653 F.2d 1253
UNITED STATES of America, Plaintiff-Appellee,v.Jesus E. CORTEZ, aka Jesus E. Cortez-Espinoza, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Pedro HERNANDEZ-LOERA, Defendant-Appellant.
Nos. 77-1951, 77-1987.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 10, 1978.Decided April 19, 1979.Reversed by United States Supreme Court Jan. 21, 1981.Judgment Vacated and New Judgment Issued July 29, 1981.

ORDER OF AFFIRMANCE
Appeal from the United States District Court for the District of Arizona.
Before CHAMBERS, HUG and FERGUSON, Circuit Judges.


1
Pursuant to the order and judgment of the United States Supreme Court, filed February 20, 1981, --- U.S. ----, 101 S. Ct. 690, 66 L. Ed. 2d 621, reversing and remanding these cases, our decision (United States v. Cortez et al., 595 F.2d 505 (9th Cir. 1979)) is vacated and the judgments of conviction are affirmed.